 OPERATING ENGINEERS, LOCAL 520285InternationalUnionofOperatingEngineers,II.THE LABOR ORGANIZATIONS INVOLVEDAFL-CIO, Local520andBiebel Bros., Inc andUnited Slate,Tileand Composition Roofers,Damp and Waterproof Workers Association,AFL-CIO, LocalUnionNo. 2. Case 14-CD-266March 13, 1968DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by Biebel Bros., Inc., hereincalled the Employer, alleging that InternationalUnion of Operating Engineers, AFL-CIO, Local520, herein called Operating Engineers or Respon-dent, had violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject of forcing or requiring the Employer to as-sign-the work in dispute to the Operating Engineersrather than 'to United Slate, Tile and CompositionRoofers, Damp and Waterproof Workers Associa-tion,AFL-CIO, Local Union No. 2, herein calledRoofers. A hearing was held on January 3, 1968,beforeHearing Officer Herman W. Glaser. Allparties participated in the hearing and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Employer andOperating Engineers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THEBUSINESSOF THE EMPLOYERThe parties stipulated, and we find, that BiebelBros., Inc., is a Missouri corporation engaged in theroof contracting business. During the past fiscalyear it performed services valued at more than$50,000 outside the State of Missouri.We find, accordingly, that the Employer is en-gaged in commerce within the meaning of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.170 NLRB No. 38The parties stipulated, and we find, that theOperating Engineers and the Roofers are labor or-ganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA. BackgroundThe dispute herein involves the operation of aSmith hoist used to lift materials in roofing con-struction. The hoist, consisting of a motor,winch,and upright,is set up on the roof. -On the winch is acable which runs to the ground. The materials andequipment to be lifted are hooked to- the cable,which theoperator then hoists to the roof top. Thehoist is operative for an average of 2 to 3 hourseach day.In 1967 the Employer entered into a contractwith Olin Mathieson to construct an asbestos roofcovering an area of 75,000 square feet for the Tat-ter's Shot Shell Loading Building in East Alton, Il-linois.The Employer planned to use its own em-ployees to do all the roofing work involved, includ-ing the operation of the Smith hoist.The bargainingrepresentative of these employees is Roofers Local2, which has a current collective-bargaining agree-ment with the Employer through the Roofing Con-tractors of Greater St. Louis,a multiemployer bar-gaining association.Testimony reveals that Biebel Bros.employeesbegan work on the roof on November27, 1967. Atabout 8:30 a.m.a member of the "Hoisting En-gineers" -approached Foreman Croy, who wasoperating the Smith hoist,and the Employer's Vice-President Biebel.He told them that if they did notuse an operating engineer on the hoist there wouldbe trouble. The job closed for the day at about 11a.m. because of high winds.On November 29,when work began again,the Operating Engineerspicketed the entrance to the jobsite from 10 a.m. to12 noon, with a sign stating:NOTICE TO THE PUBLICBIEBEL BROS., INC., DISCRIMINATESAGAINSTMEMBERS OF-LOCAL 520, IUOE,AFL-CIOEmployees of this and other employers arenot requested to refrain from working orperforming services. This picketing is forinformational purposes only.About an hour after the picket appeared, an in-spector from Olin Mathieson told Croy that theoperating engineers had walked off the job and hadcaused everything to be shut down.At this time it 286DECISIONSOF NATIONALLABOR RELATIONS BOARDbegan to rain and all the remaining workers left thejobsite.Between November 30 and December 10, 1967,Biebel's employees worked on projects at other lo-cations.When they resumed work on December11,OlinMathieson installed amobile craneoperated by an operating engineer to replace theSmith hoist, which was not used again. The picket-ing has not recurred.B.The Contentions of the PartiesThe Roofers disclaims the work in dispute. TheOperating Engineers first contends that there is noreasonable cause to believe that it has violated Sec-tion 8(b)(4)(D) since the sign carried by its picketdid not have the object of forcing Biebel Bros. toemploy an operating engineer; rather, its purposewas to inform the public that Biebel was dis-criminating against members of the Operating En-gineers. Second, Respondent argues that since theRoofers has disclaimed the work in question, no ju-risdictional dispute within the meaning of Section8(b)(4)(D) and 10(k) exists. Third, Respondent ar-gues that the parties have agreed upon a voluntarymethod for adjustment of the alleged dispute.Lastly, as to the merits, Operating Engineers con-tends that the work in dispute should be assigned toitsmembers because of past Joint Board awards ofsimilar work.Biebel Bros. contends that (a) notwithstandingtheRoofers' disclaimer, there is a jurisdictionaldispute under Section 8(b)(4)(D); (b) no agreed-upon method of adjustment exists; and (c) its em-ployees should perform the work on the basis ofemployer and area practice, their possession of therequisite skill, efficiency of operation, and the Em-ployer's assignment of the work to them.C. The Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.As indicated above, Respondent contends that nosuch reasonable cause exists because the picketingin question was intended to inform the public ofBiebel's discrimination rather than to compel theassignment of work. We do not agree. The fact thatthe picket signs were phrased in terms of Biebel'See, for example,Cement Masons' LocalUnionNo 524, (TobascoPrestressed Concrete Company, Division of Bethel Supply Company),163NLRB 609, 613;Local 1291,InternationalLongshoremen's Association,Bros.' discrimination does not alter the nature ofthe dispute, which, in fact, centers on the demand,apparent from Operating Engineers'- entire courseof conduct, that the operation-of the Smith hoist bereassigned to members of the Operating Engineers.Accordingly, on the basis of the entire record, wefind that there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred.With respect to the Roofers' disclaimer, theBoard has held that such disclaimers are not effec-tive to vitiate an otherwise viable jurisdictionaldispute.Accordingly, and as the Employer's em-ployees, members of the Roofers, continue to asserttheir claim for the work, we find no merit inOperating Engineers' contention and conclude thatthis factor does not alter the nature of the con-troversy.'Nor do we find merit in the contention byOperating Engineers that Biebel agreed to volunta-ry dispute settlement machinery in connection withwork assignment disputes on the instant project. Inthisconnection the record shows that OlinMathieson is a member of the Council of Contrac-torAssociations (referred to as COCA). Beforecommencement of the roofing project, COCAsponsored a prejob conference. At this conference,theground rules for performance on OlinMathieson jobs were discussed with various con-tractors and labor organizations so engaged. It wasmentioned that the instant job would be performedin accordance with the 10-point statement of policyadopted by the AFL-CIO building and constructiontrades department. Although article 6 thereof pro-vides for submission of all work assignment disputesto the Joint Board, the evidence fails to reveal thatthis was specifically indicated to Biebel or any of itsrepresentatives during the course of the meeting,At the close of the conference the minutes wereread, and Biebel raised no objection despite thereference therein to the 10-point statement of pol-icy.The Operating Engineers contends that thisfailure to object establishes Biebel's acquiescenceto the authority of the Joint Board. In our opinion,the evidence is insufficient to establish any suchagreement on Biebel's part. Biebel had not, at anytime previously, acceded to the authority of theJoint Board, and, like other employer members ofthe Roofing Contractors of Greater St. Louis, hadalways struck language to that effect from anyproposedagreement.Furthermore,testimonyreveals that Biebel's representative was 40 minuteslate for the prejob conference and arrived only inAFL-CIO (Pocahontas Steamship Company),152 NLRB 676, 679, 680,Local No. 2 of Detroit, Bricklayers, Masons, and PlasterersInternationalUnion of America, AFL-CIO (Decora, Inc), 152 NLRB 278, 282. OPERATING ENGINEERS, LOCAL 520287time to hear the reading of the minutes. In thesecircumstances, and as it does not appear that Biebelwas specifically informed that a failure to object tothe minutes was tantamount to an assent to the ju-risdiction of the Joint Board, or that Biebel in anyother manner agreed to be bound to the latter'sprocedures, it would be unreasonable to infer thatBiebel's silence amounted to an acquiescencetherein.D. The Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.As heretofore indicated, Biebel's employees arerepresented by Roofers which bargains on their be-half in a multiemployer unit. Operating Engineersdoes not represent any employees of Biebel. How-ever, there is no certification covering Biebel's em-ployees and the subsisting contract between Biebeland the Roofers does not specifically cover thework in dispute.Operating Engineers,in support of its claim, re-lieson several decisions by the National JointBoard which assigned the operation of the Smithhoist to that Union, rather than the Roofers. In-asmuch as Biebel Bros. has not submitted to theauthority of the Joint Board, the latter's previousawards are not to be accorded controlling weight.Other evidence of practice shows that for 15 yearsthe Employer has assigned operation of the Smithhoist to its own employees and that other roofingcontractors in the area also assign such work toroofers.Further, there is no showing that the disputedwork requires skills or attributes peculiar to operat-ing engineers.The Employer is fully satisfied withthe performance of the work by its own employees.Finally, the Company contends that the assign-ment to its employees was motivated by businessconsiderations based upon economy and efficiency.In this regard, the record shows that because theoperation of the Smith hoist entails an average timeof 2 or 3 hours daily, the Employer has utilized theoperator to do other roofing work. Since the Em-ployerwould not be able to use similarly theoperating engineers,assignment to the Employer'semployees will permit more efficient utilization ofmanpower.Having considered all pertinent factors, we con-clude that employees of Biebel Bros. representedby the Roofers are entitled to perform the disputedwork. The Employer, having assigned the work tothem, is satisfied with their performance. Such as-signment is consistent with past employer practice.It is also consistent with efficiency of operation in-sofar as the Employer's operators, when not hoist-ing materials,may be utilized to work on the roof.On the basis of the entire record, therefore, weshalldetermine the existing jurisdictional con-troversy by awarding to Biebel Bros. employeesrepresented by the Roofers, rather than to em-ployees represented by the Operating Engineers,the operation of the Smith hoist. The present deter-mination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thiscase, the National Labor Relations Board makesthe following Determination of Dispute:1.Roofers represented by United Slate, Tile andComposition Roofers, Damp and Waterproof Work-ersAssociation, AFL-CIO, Local Union No. 2,and employed by Biebel Bros., Inc., are entitled toperform the tasks of operating the Smith hoist inconnection with the installation of the roof at theShot Shell Loading Building jobsite in East Alton,Illinois.2. International Union of Operating Engineers,AFL-CIO, Local 520, is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, toforce or' require Biebel Bros., Inc., to assign thework in dispute to employees represented by theaforesaid Union.3.Within 10 days from the date of thisDecisionand Determination of Dispute, International Unionof'Operating Engineers,AFL-CIO,Local 520, shallnotify the Regional Director for Region 14, in writ-ing, whether or not it will refrain from forcing orrequiring Biebel Bros.,Inc., by meansproscribed bySection 8(b)(4)(D),to assign the work in disputein a manner inconsistent with the above determina-tion.